Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 07, 2016

The Court of Appeals hereby passes the following order:

A17A0511. RODREGUS WATTS v. THE STATE.

       In 2004, Rodregus Watts pled guilty to seven counts of armed robbery, two
counts of hijacking a motor vehicle, seven counts of aggravated assault, one count of
possession of cocaine with intent to distribute, and six counts of possession of a
firearm during the commission of a felony. Watts later filed multiple pro se motions,
arguing that his sentence was void. The trial court denied the motions on August 10,
2016. Watts filed a notice of appeal on September 21, 2016. We, however, lack
jurisdiction.
       Pretermitting whether Watts has raised a colorable void sentence claim, his
appeal must be dismissed. A notice of appeal must be filed within 30 days of entry
of the order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Watts filed
his notice of appeal 42 days after entry of the trial court’s order, his appeal is
untimely.1 Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/07/2016
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        Watts also filed an application for discretionary appeal from the trial court’s
order, which this Court denied. See Case No. A17D0063, denied September 28, 2016.